IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 96-40740
                        Conference Calendar
                         __________________

MARLEX LEJON JOHNSON,

                                     Plaintiff-Appellant,

versus

UNIDENTIFIED BROWN, Doctor, Gregg County
Jail; UNIDENTIFIED SHIRLEY, Nurse/LVN, Gregg
County Jail; UNIDENTIFIED BECKY, LVN, Gregg
County Jail,

                                     Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6-96-CV-97
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Marlex Lejon Johnson, a Texas prisoner (# 683867), appeals

the magistrate judge’s dismissal of his 42 U.S.C. § 1983 civil

rights complaint as frivolous, following an evidentiary hearing

pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

The magistrate judge did not abuse her discretion either in

refusing to allow Johnson to amend his complaint after the

hearing or in allowing an attorney for the defendants to cross-

examine him during the hearing.   See Adams v. Hansen, 906 F.2d


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40740
                                -2-

192, 194 (5th Cir. 1990); Wilson v. Barrientos, 926 F.2d 480, 483

(5th Cir. 1991).   Otherwise, the magistrate judge correctly ruled

that Johnson failed to state a cognizable claim that the

defendants were “deliberately indifferent” to his medical needs.

See Johnson v. Brown, et al., No. 6:96-CV-97 (E.D. Tex. Jun. 19,

1996).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   We caution Johnson that any additional frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   To avoid sanctions, Johnson is further cautioned

to review all pending appeals to ensure that they do not raise

arguments that are frivolous.

     DISMISSED; SANCTIONS WARNING ISSUED.